Citation Nr: 1644616	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  13-36 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  His service included a tour in Vietnam. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied the benefit sought on appeal.

In February 2016, the Veteran appeared at a Board hearing at the local RO before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The requirements for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the July 2012 rating decision, via a May 2012 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  the Veteran nor his representative has asserted any notice error or claimed specific prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA records, to include the Compensation and Pension examination reports, and non-VA records are in the claims file.  The Social Security Administration provided a negative reply to VA inquiry as to records associated with the Veteran.  Neither the Veteran nor his representative has asserted that there are additional records to be obtained.  

As concerns the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Law and Regulation

In order to establish entitlement to individual unemployability (IU), there must be impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).

Discussion

Service connection is in effect for type II diabetes mellitus-associated peripheral vascular disease (PVD), left lower extremity (LLE), currently rated as 40-percent disabling; type II diabetes mellitus, currently rated as 20-percent disabling; type II diabetes mellitus-associated peripheral polyneuropathy of each LE, currently rated as 10-percent disabling of each LE; and, coronary artery disease (CAD), currently rated as 10-percent disabling.  His total combined rating was 70 percent as of May 28, 2009.  (04/01/2015 VBMS-Rating Decision-Codesheet)  Hence, the Veteran meets the criteria for consideration under the schedular rating decision.  38 C.F.R. § 4.16.

On his formal application for a TDIU, the Veteran noted that he was a high school graduate with two years of college.  (11/25/2011 VBMS-VA 21-8940)  Other documentation in the claims file reflects that, until 1979, the Veteran worked full time for a paper company as a rotary cutter operator.  In February 1979, he sustained serious injuries in a motor vehicle accident (MVA).  His injuries included a left femur and facial fractures.  The latter resulted in the loss of the right eye, which later was enucleated.  (10/2/1979 VBMS-Medical Treatment-Government Facility; see also 05/19/1982 VBMS-Rating Decision-Narrative)  In 2001, the Veteran was diagnosed with restrictive lung disease due to post-service long-term asbestos exposure while employed at a shipyard.  (11/29/2001 VBMS-Medical Treatment-Non-Government Facility)  As a result of this additional non-service-connected disability, he was granted a non-service-connected pension.  (11/30/2001 VBMS-Rating Decision-Narrative)  The November 2001 rating decision noted that the Veteran last worked in 1996 as an automobile repairman.  

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board may favor the opinion of one competent medical expert over that of another, provided the reasons therefor are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

In letters dated in December 2013 (12/23/2013 VBMS-Third Party Correspondence), and February 2016 (02/11/2016 VBMS-VA 21-4138, p. 2), S.A.K., M.D., addressed the Veteran's functional capacity.  The Veteran waived initial RO review and consideration of the latter.  Hence, the Board may consider it in the first instance.  See 38 C.F.R. § 20.1304.  In the December 2013 letter, Dr. K noted that the Veteran had mild cognitive impairment in addition to his physical disabilities; and, he opined that the Veteran was not capable of performing even sedentary work.  Dr. K opined further that the Veteran's status was not likely to change in the future.

As noted earlier in the legal requirements noted for allowance of a TDIU, the salient issue of the Veteran's claim is whether his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  See 38 C.F.R. § 4.16.  (Emphasis added)  The primary factor that significantly diminishes the weight to be accorded to Dr. K's assessment is that he did not distinguish between the impact of the Veteran's service-connected disabilities and his non-service-connected disabilities.  In fact, the cognitive impairments and residual mental pathology to which Dr. K attached significant weight, are residuals of traumatic brain injury the Veteran sustained in the 1979 MVA.  The evidence of record reflects that they are not causally connected to active service.  See, e.g., 01/10/2005 VBMS-Rating Decision-Narrative, denying service connection for left eye retinopathy.

The VA medical records reflect that the Veteran has described himself as self-employed as the operator of a used tire business, although he has reported that he is not really actively involved.  His main reported involvement is supervision.  (04/22/2004 VBMS-Medical Treatment-Government Facility, p. 2; 10/20/2004 VBMS-VA Diabetes Examination)

The medical records, to include the examination reports, reflect that the Veteran has consistently reported his complaints as left lower extremity (LLE) pain, numbness and tingling of the soles of both feet and toes.  He has reported that his LLE peripheral vascular disease (PVD) limited his walking and prevented him from being able to climb a ladder.  The Veteran denied any functional limitation due to his diabetes.  (06/17/2010 VBMS-VA Examination, p. 4)  The examiner opined that the functional limitation due to the LLE PVD was moderate.  Id.

Upon May 2011 examination the Veteran noted a history of being self-employed since 1978 in the tire business.  He reported that his diabetes was asymptomatic, and he denied any functional limitations due to his diabetes.  He did, as had been his history, complain of numbness and tingling of the soles and toes of both feet.  The examiner's diagnosis included peripheral polyneuropathy of the feet, likely due to diabetes mellitus.  (05/17/2011 VBMS-VA Examination)  In an October 2011 follow-up examination at the request of the RO to determine the severity of the neuropathy, physical examination revealed the neuropathy to manifest with mildly diminished sensation to pinprick at the toes and soles.  An October 2011 EMG report notes that the study revealed no evidence of active denervation or chronic reinnervation, or electrophysiologic evidence of entrapment neuropathy.  The examiner opined that there was no functional limitation due to the neuropathy.  (10/13/2011 VBMS-VA Examination, p. 2)

The July 2014 neurological examination report (07/29/2014 VBMS-C&P Exam-DBQ Neuro) reflects that the Veteran reported numbness and dry skin both feet; he wore diabetic shoes; and, that he went to a podiatrist every 6 months.  He reported further that he used a one-prong cane due to right hip pain.  The examiner noted on the examination report that the Veteran reported numbness of both LEs, but he denied constant or intermittent pain, or Paresthesias and/or dysesthesias due to his diabetic neuropathy.  Id., pp. 16-17.  Physical examination revealed normal motor strength throughout the UEs and LEs.  Deep tendon reflexes were diminished at 1+ in the UEs and LEs.  Sensation to light touch, monofilament, and vibration was normal except at the feet and toes, where it was absent.  There was no muscle atrophy, but there were tropic changes of smooth skin and loss of hair on the toes.  The examiner opined that the Veteran did not have diabetic neuropathy of the UEs, but a mild one of LEs that affected the sciatic nerve bilaterally.  The examiner noted that the femoral nerve was normal.  Id., pp. 19-20.  The examiner noted that the examination did not reveal any painful motion or weakness, etc.; and, that the neuropathy did not have any occupational impact.  Id., pp. 4, 21.

Concerning the LLE PVD, (Id., pp. 21-23), the examiner noted that the left leg was stable.  The Veteran reported left leg pain on walking.  He complained of intermittent pain in the left leg with walking less than 50 yards.  He reported further that he did not walk very far anymore; and, when he walked from the parking lot to the examination office, he could feel the leg pain in the hip to the bottom of the feet.  He also reported that he took medication on an as-needed basis.  Physical examination revealed decreased dorsalis pedis and posterior tibial pulses.  Otherwise, there were no abnormalities.  The Brachial Index for the LLE was less than 1 at the high and low thigh, and the ankle.  The report notes arterial disease of moderate severity, without impact on activities of daily living.

In 1998, the Veteran had a heart attack, and he is post-stent placement.  In August 2014, he was granted service connection for CAD due to herbicide exposure.  (08/12/2014 VBMS-Rating Decision-Narrative)

At the hearing, the Veteran testified that his left leg pain was beyond description; and, that he no longer drove long distances due to his neuropathy.  He testified further that he no longer considered it a good idea to drive.  He also testified that he felt tired all of the time and did not have any energy.  The Veteran testified that he no longer could perform the automotive work he once performed.  (02/11/2016 VBMS)

The Veteran did not report the same limitations at his VA examinations, as reflected in the discussion of earlier examinations.  The July 2014 examination report reflects that the Veteran lived in his own home, where his girlfriend lived with him.  She prepared meals, cleaned the house, drove him to his medical appointments when necessary, shopped for groceries, and paid his bills.  He reported further that he drove himself around locally, but he did not drive out of town.  On a typical day, he arose around 6:30 a.m. ate breakfast, watched the news, then rode to the tire shop where he spent time to keep an eye on his son and his investment.  (07/29/2014 VBMS-C&P Exam-DBQ General, p. 2)  The examiner noted that physical examination revealed the Veteran's memory, attention, concentration, and executive functions appeared intact; and, he appeared capable of managing his own finances in his own best interest.  Id., p. 2.

Regarding the Veteran's CAD, the VA examiner noted that there was no history of congestive heart failure, continuous medication was required, an echocardiogram revealed a left ventricle ejection fraction of 55 percent, assessed the Veteran's METS as greater than (>) 7 to 10, and opined that there was no occupational impairment.  (07/29/2014 VBMS-) one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

Dr. K completed a VA DBQ that also noted the need for continuous medication and the absence of congestive heart failure.  (12/18/2014 VBMS-VA Examination)  His examination revealed no peripheral edema of the LEs, and he noted an August 2012 chest X-ray that showed severe emphysema, but no acute cardiopulmonary disease.  Contrary to the VA examiner, Dr. K assessed the Veteran's METS as 1-3.  Dr. K noted, however, that the assessed METS was impacted by the Veteran's respiratory disease and his PVD, the percentage of which he could not estimate.  As concerns the occupational impairment of the CAD, Dr. K noted that he "suspected" that it would impact the Veteran's ability to work, but it would be difficult to assess to what extent from the Veteran's multiple other disabilities.  Id., p.7.

The April 2015 VA examination report (04/01/2015 VBMS-C&P Exam) reflects that the examiner conducted a review of the claims file, and that the Veteran denied having experienced any incapacitating episodes during the prior year.  The examiner noted that the Veteran appeared capable of managing his own finances, and that examination of the musculoskeletal system revealed no abnormalities.  The Veteran reported that his cardiac condition was stable and unchanged, including his medication, since the July 2014 examination, which his fiancé confirmed.  She reported that the Veteran was doing well from a cardiac standpoint.  Physical examination revealed normal heart sounds and lungs that were clear to auscultation.  Peripheral pulses were normal, and there was no peripheral edema of the lower extremities.  The examiner noted that a July 2014 echo revealed normal wall motion and thickness and-as noted earlier, an ejection fraction of 55 percent.  The examiner again assessed an interview-based METS of >7-10.

As did Dr. K, the VA examiner noted that the METS level was not due solely to the CAD, and that it was not possible to assess the percentage to which other disabilities impacted it.  The examiner noted that the Veteran's fiancé provided a copy of Dr. K's DBQ.  Id., pp. 10-11.  The Veteran reported that he was not very active, and he did not have a regular exercise routine.  He attributed the limitation on his activities to right hip pain secondary to a hip fracture in 2012.  His fiancé reported that the Veteran got short of breath due to his unrelated lung disease, for which he used inhalers.  The examiner opined that the Veteran's >7-10 METS was impacted by his general deconditioning, musculoskeletal conditions, pulmonary function, metabolic conditions, natural age, personal effort, and combined medical conditions; and, that most middle-aged individuals have a METS 5-7; and most elderly individuals have METS 3-5 regardless of heart function.  As a result, the VA examiner opined that the Veteran's left ventricle ejection fraction (LVEF) of 55 percent was a more accurate representation of his cardiac function.  Id., pp. 11-12.

Where service connection is in effect for one diagnosis involving some component of an anatomical or functional system, and there are additional diagnoses concerning pathology of that system of record, there must be evidence that permits the adjudicators to distinguish between manifestations that are service connected and those that are not.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993). When it is not possible to separate the effects of a non- service-connected condition from those of a service- connected condition, VA regulations dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 3.102 (2003).

Although both Dr. K and the VA examiner noted that it was not possible to determine the percentage by which non-cardiac disorders impacted the Veteran's METS, the VA examiner also noted that when the Veteran's age is considered, the LVEF is a more accurate representation of the CAD.  A LVEF greater than 50 percent is considered normal.  Based on the Veteran's METS, the RO evaluated the Veteran's CAD at 10 percent, the minimum compensable rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.

As set forth above, the VA examination reports reflect that, when his service-connected disabilities are considered individually or cumulatively, VA examiners have consistently opined that the Veteran is capable of doing sedentary work-if he so desires.  Per the evidence set forth earlier, the most significant service-connected pathology that would impact sedentary work is the Veteran's LE PVD, as he has reported that it caused significant pain.  Contrary to his hearing testimony, however, the medical records show that the Veteran retains significant independence in his activities of daily living.  Further, the Veteran alluded to his right hip fracture when he fell off of a ladder.  Private records dated in November 2012 note that the Veteran fell 5 to 7 feet from a ladder and sustained a right hip and pelvic fractures, and that his rehabilitation potential was only fair.  (12/23/2013 VBMS-Medical Treatment-Non-Government Facility).  The Board finds that the Veteran's ability to ascend a ladder for whatever reason demonstrates physical capacity at least equal to, if not greater, than that required for sedentary work.  Further, as noted earlier, the Veteran's diminished cognitive capacity, fatigue, and shortness of breath are not due to service-connected disabilities.

In light of all of the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


